         Case 7:16-cv-08731-PMH Document 193 Filed 02/24/21 Page 1 of 2


                                              Application granted.

                                              Plaintiff is granted leave to: (1) redact and file under seal
                                              a portion of his inmate disciplinary record; and (2) file
                                              under seal excerpts of his medical record.

                                              The Clerk of the Court is respectfully directed to seal
                                              Docs. 177, 178, and 179, permitting access only by the
                                              parties and the Court, but to retain the summary docket
                                              text for the record.

By CM/ECF                                     The Clerk of the Court isJanuary
                                                                        respectfully
                                                                                 25,directed
                                                                                     2021 to terminate
                                              the motion sequence pending at Doc. 175.
The Honorable Philip M. Halpern
United States District Judge             SO ORDERED.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
                                         _______________________
New York, NY 10007
                                              Philip M. Halpern
                                              United States District Judge

       Re: Fabricio v. Lee, Case No. 7:16-cv-08731   (S.D.N.Y.)
                                       Dated: White Plains, New York
                                                      February 24, 2021
Dear Judge Halpern:

        We represent Plaintiff Ederick Fabricio (“Plaintiff”) in the above-captioned matter. We
write pursuant to Paragraph 5 of Your Honor’s Individual Rules of Practice to request leave (i) to
redact and file under seal a portion of Plaintiff’s inmate disciplinary record, and (ii) to file under
seal excerpts of Plaintiff’s prison medical record, in connection with Plaintiff’s motion in limine
and pretrial memorandum. Plaintiff has met and conferred with Defendants about his sealing
request, and Defendants take no position with respect to Plaintiff’s application.

        Under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006), judicial
records may be filed under seal when “specific, on the record findings are made demonstrating
that closure is essential to preserve higher values and is narrowly tailored to serve that interest.”
Id. at 120. Here, both Plaintiff’s disciplinary and medical records contain sensitive, personal
information that merits confidential treatment under the Lugosch standard.

        First, Plaintiff’s prison disciplinary record contains sensitive information about alleged
misconduct dating back more than 11 years. Courts recognize that prison disciplinary records
“implicate privacy interests,” and often merit confidential treatment under Lugosch. Santana v.
Racette, 2020 WL 3412728, at *3 (S.D.N.Y. June 22, 2020). This is especially true here, where
the information that Plaintiff seeks to redact references alleged disciplinary infractions that
occurred over a decade ago and are irrelevant to the parties’ claims and defenses. See, e.g.,
Fernandez v. City of New York, 457 F. Supp. 3d 364, 401 (S.D.N.Y. 2020) (sealing disciplinary
records that had only “slight relevance” to claims). Plaintiff does not seek to seal information
about any disciplinary infractions that are referenced in his complaint or other pretrial filings.

       Second, good cause exists to seal excerpts of Plaintiff’s prison medical record, which
discuss Plaintiff’s medical diagnoses and treatment after the February 10, 2015 attack. “Federal
law generally treats medical records as confidential,” Hand v. N.Y. City Transit Auth., 2012 WL
3704826, at *5 (S.D.N.Y. Aug. 26, 2012), and “district courts routinely” permit the filing of
“medical records under seal,” Wheeler-Whichard v. Doe, 2010 WL 3395288, at *7 (N.D.N.Y.
Aug. 25, 2010). Here, sealing is particularly appropriate, as the excerpts at issue discuss
        Case 7:16-cv-08731-PMH Document 193 Filed 02/24/21 Page 2 of 2




The Honorable Philip M. Halpern
January 25, 2021
Page 2


Plaintiff’s chronic health problems, separate and apart from his physical condition after the 2015
attack.

       We thank the Court for its attention to this matter.

                                                                  Respectfully submitted,

                                                                  S/ William E. O’Neil

                                                                  William E. O'Neil



cc:    All counsel of record (by CM/ECF)
